Norval, O. J.
This appeal is from an order confirming the sale of real estate made under a decree of foreclosure of a mortgage. We are asked to pass upon but a single question, namely, whether the premises were appraised too low. The property was found by the appraisers to be of the value of $22,-500, from which they deducted $2,937.66 for taxes, appraising the defendants’ interest at $19,562.34.' Plaintiff became the purchaser at the sale, paying $15,000 for the premises. A mass of testimony was taken on the hearing in the court below on the motion to vacate the appraisement, which has been incorporated in the bill of exceptions. Eleven witnesses called by the defendants, placed the value of the property at $30,000 and upwards, and six witnesses on behalf of the plaintiff, placed the value from $16,500 to $20,000. While defendants’ contention is sustained by the greater number of witnesses, that does not of itself determine the question of value in their favor. There was ample evidence to establish that the appraisement was fair, and not made fraudulently. The order is
Affirmed.